Citation Nr: 1435867	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-45 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for limitation of flexion of the right knee and left knee.  

3.  Entitlement to service connection for limitation of extension of the right knee and left knee.  

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including bipolar disorder, depressive disorder and anxiety disorder.

5.  Entitlement to service connection for a right foot disability.  

[Note that the issue of entitlement to a higher initial compensable rating for service-connected PTSD prior to December 2013 is addressed under separate cover, as the Veteran has a separate representative for that appeal.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 November 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In addition to the issued cited on the cover page of this remand, the issue of entitlement to an initial compensable disability rating for PTSD, prior to December 1, 2013 is on appeal.  This appeal, which includes a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is addressed under separate cover because the Veteran has a private attorney representing him on that issue only.  See April 2011 21-22a, limiting representation by the private attorney to the PTSD claim only.  

The Veteran appointed Disabled American Veterans as his POA in October 2008.  As this POA has not been revoked, the Veteran's representative as to remaining issues on appeal (as listed on the cover page of this remand) is DAV.  See VA Form 21-22 dated October 2008 (and received at the RO in December 2008).  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

In September 2009 and December 2010, the Veteran claimed entitlement to increased ratings for the service-connected arthritis of each knee, each rated as 10 percent disabling.  These issues have therefore been raised by the record, but a rating decision addressing these issues has not been prepared.  The RO appears to have inadvertently addressed the issues of entitlement to ratings higher than 10 percent for the service-connected left and right knee arthritis in a July 2012 supplemental statement of the case (SSOC), but a SSOC is not a replacement for a rating decision, and these issues have therefore not been adjudicated in the first instance.  See Sutton v. Nicholson, 20 Vet. App. 419, 424 (2006) (noting that an SSOC "is an appropriate vehicle for announcing a decision on an issue previously addressed, such as [a] rating decision").  If the July 2012 SSOC constituted a substitute for a rating decision, the Veteran was never informed of his right to appeal the issues of entitlement to increased ratings for the service-connected right and left knee arthritis, nor was he informed of other due process considerations.  To the extent that the July 2012 SSOC is a report of a prior action, there has been no prior action as the increased rating issue has not been previously addressed by the RO.  Because there has been no rating decision addressing the issues of increased ratings for the service-connected right and left knee arthritis, the issuance of a SSOC was premature.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In VA Form 9s, received at the RO in February 2009 and October 2012, the Veteran specifically requested to appear for a personal hearing at the RO before a traveling Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing.  Before scheduling the hearing, the RO should notify the Veteran of his option to participate in a video conference hearing in lieu of a personal hearing.

In an April 2010 rating decision, the RO denied service connection for hallux valgus of the right foot with pes planus.  In a May 2010 Notice of Disagreement, the Veteran specifically disagreed with, inter alia, the denial of service connection for hallux valgus of the right foot with pes planus.  The RO has not yet issued a Statement of the Case addressing these issues.   

As such, the RO is now required to send the Veteran a statement of the case as to the issue of entitlement to service connection for hallux valgus of the right foot with pes planus in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should first notify the Veteran of his option to appear for a video conference hearing in lieu of an in-person hearing before a Veterans Law Judge at the RO.  Then, the RO should appropriately schedule the Veteran for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the Veteran's request, on the issues of entitlement to service connection for the above noted disabilities.  The RO should notify the Veteran and DAV of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

2.  The RO should take appropriate steps in order to provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for hallux valgus of the right foot with pes planus in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 19.29, 19.30 (2013).  If the Veteran perfects his appeal as to this issue by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



